DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 6-11. The examined Claims are 6-11, with Claims 6, 9 being amended herein.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejection(s) of record under 35 U.S.C. 112(b) is hereby withdrawn.

	Furthermore, Applicant has mainly amended Claim 6 to further require that the starting preparation routine comprises drying the fuel cell system. Accordingly, Applicant presents the following arguments in favor of said amendments versus the prior art of record (i.e. Miyata and Drunert) (Pages 3-6 of Remarks):

Applicant argues that because Miyata’s fuel cell system comprises a cooling water channel that is connected to a radiator of a vehicle, the warming up of Miyata’s fuel cell stack occurs by the radiator (Page 4 of Remarks). Applicant argues that this is different from the claimed method where a normal operating temperature is reached by operating the fuel cell system (Page 4 of Remarks).

Applicant argues that because Miyata describes a temperature measurement and a method of how to start and stop a warming up process of a fuel cell stack, there is no hint for one of ordinary skill in the art to further modify Miyata via a consideration of Drunert (Page 5 of Remarks).

Applicant argues that the aforementioned amendments to Claim 6 are neither taught nor suggested by Drunert (Page 5 of Remarks).

Regarding (1), Applicant’s arguments are not found to be persuasive. As recited in instant Claim 6 and re-iterated by Applicant, the instantly claimed method comprises operating the fuel cell system until the fuel cell system reaches the normal operating temperature. While Applicant appears to argue as if “operating the fuel cell system” means operating the fuel cell system in some specific or particular manner not disclosed in the prior art, such specificity and/or particularity is in fact absent from the instant Claims. As pointed out by Applicant, Miyata’s fuel cell system includes a radiator. Now even if it were true that Miyata’s fuel cell stack is warmed in part or in whole by a radiator (i.e. Applicant’s position, wherein it is noted that the Examiner does not necessarily concede that said warming occurs in said manner alleged by Applicant), such a radiator would still necessarily be a component of the system of Miyata. Therefore, and regardless of the exact methodology by which Miyata’s fuel cell stack is warmed, Miyata’s method clearly comprises operating the fuel cell system until the normal operating temperature is achieved in order to ensure that enough heat is generated to melt any existing ice. 
	
Regarding (2), Applicant’s arguments are not found to be persuasive. Miyata describing a temperature measurement and a method of starting/stopping a warming up process of a fuel cell stack simply does not, in and of itself, preclude any further modification to Miyata’s method provided there is rationale to for such modification. In other words, if a secondary prior art reference (e.g. Drunert) discloses certain benefits (e.g. mitigating reduced electrochemical reaction rates and current flow, easing the difficulty of a quick start-up) associated with the performance of given step of a method of warming a fuel cell (e.g. carrying out a process of warming a fuel cell when a measured temperature of a fuel cell falls below a predetermined threshold temperature of 0°C), one of ordinary skill in the art would find it readily obvious to modify a primary prior art reference (e.g. Miyata) in the manner disclosed by said secondary reference to achieve said benefits. 
Specifically, Drunert teaches that in sub-freezing temperatures (e.g. below 0°C), electrochemical reaction rates in a fuel cell are reduced, current flow is limited, and a quick start-up is more difficult ([0005]). Accordingly, and as illustrated in Figure 1, Drunert teaches that if the current temperature of the fuel cell stack falls below a predetermined threshold temperature (e.g. 0°C), as measured by a temperature sensor (26) positioned in an interior of a fuel cell system (10) in a region of the fuel cell stack (12), a process of warming up the fuel cell is carried out ([0022], [0027]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would perform the warming operation of Miyata when the current temperature, as measured by a temperature sensor positioned in an interior of the fuel cell system in a region of the fuel cell of the fuel cell system, falls below a predetermined threshold temperature of 0°C, as taught by Drunert, given that in sub-freezing temperatures (i.e. below 0°C), electrochemical reaction rates in a fuel cell are reduced, current flow is limited, and a quick start-up is more difficult.
	
Regarding (3), it was never alleged by the Examiner, nor even required, that Drunert teach or suggest the amended portion of instant Claim 6 (especially given that the amended portion of instant Claim 6 was not previously present anywhere in the Claims). More importantly, such an alleged deficiency in Drunert is irrelevant in view of the new grounds of rejection presented below. 

Nevertheless, new grounds of rejection are presented below as necessitated by Applicant’s aforementioned amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2010/0112389), and further in view of Drunert (US 2004/0197610) and Yip et al. (US 2006/0183005).

Regarding Claims 6, 8-11, Miyata teaches a fuel cell system in a vehicle, and a method of warming up the fuel cell system (“a method for preparing a fuel cell system in a vehicle for starting”) (Abstract, [0003], [0020]). As illustrated in Figure 3, Miyata teaches that the method comprises a step (S3) in which it is first determined whether or not a low-temperature short-time operation (i.e. an operation in which a normal operating temperature, such as 60°C to 70°C, is not achieved such that it is predicted that ice exists in the fuel cell system) was performed during a previous operation of the fuel cell system, and if is determined that such an operation was performed (“when the fuel cell system did not reach a normal operating temperature of the fuel cell system during a previous operation”), the method comprises operating the fuel cell system until the normal operating temperature of 60°C to 70°C is achieved in order to ensure that enough heat is generated to melt any ice existing in the fuel cell system (“operating the fuel cell system until the fuel cell system reaches the normal temperature”) ([0045]-[0047], [0055]). As illustrated in Figure 3, Miyata teaches that when it is determined that the ice existing in the fuel cell system has melted, the method comprises performing a step (S9) wherein a determining unit (46) outputs an informing signal to an informing unit (50) which in turn disables a warning lamp, visible to a driver of the vehicle, that indicates that warming of the fuel cell system itself has not been completed (“subsequently performing a starting preparation routine”) ([0041], [0059], [0061]).
Miyata does not explicitly teach that the warming operation (i.e. the operation of the fuel cell system until the normal operating temperature is achieved after a low-temperature short-time operation is performed during a previous operation) occurs when a current temperature also falls below a predetermined temperature limit value.
However, Drunert teaches a fuel cell stack and a method of warming the fuel cell stack up to a threshold temperature (Abstract, [0002]). Drunert teaches in sub-freezing temperatures (e.g. below 0°C), electrochemical reaction rates in a fuel cell are reduced, current flow is limited, and a quick start-up is more difficult ([0005]). Accordingly, and as illustrated in Figure 1, Drunert teaches that if the current temperature of the fuel cell stack falls below a predetermined threshold temperature (e.g. 0°C), as measured by a temperature sensor (26) positioned in an interior of a fuel cell system (10) in a region of the fuel cell stack (12), a process of warming up the fuel cell is carried out ([0022], [0027]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would perform the warming operation of Miyata when the current temperature, as measured by a temperature sensor positioned in an interior of the fuel cell system in a region of the fuel cell of the fuel cell system, falls below a predetermined threshold temperature of 0°C, as taught by Drunert (“a current temperature falls below a predetermined temperature limit value”), given that in sub-freezing temperatures (i.e. below 0°C), electrochemical reaction rates in a fuel cell are reduced, current flow is limited, and a quick start-up is more difficult.
Miyata, as modified by Drunert, does not explicitly state that step (S9) further involves drying the fuel cell system.
However, Yip teaches a drying method for fuel cells (Abstract, [0002]). Yip teaches that at certain times during regular use, such as during startup specifically, it is desirable to subject a fuel cell stack to a drying procedure ([0022]). Accordingly, Yip teaches a drying procedure which provides for uniform drying of fuel cells along their entire length ([0011], [0046]). Yip teaches that said uniform drying of the fuel cells provides for reduced damage and extended fuel cell lifetimes ([0011], [0046]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further perform a drying procedure, as taught by Yip, during step (S9) of Miyata, as modified by Drunert (“wherein the starting preparation routine comprises drying the fuel cell system”), given not only because Yip already teaches that it is specifically desirable to subject fuel cells to drying during startup, but also because the drying procedure of Yip in particularly provides for uniform drying such that damage is reduced and fuel cell lifetimes are extended.
	
Regarding Claim 7, Miyata, as modified by Drunert and Yip, teaches the instantly claimed invention of Claim 6, as previously described.
Miyata, as modified by Drunert and Yip, does not explicitly teach that the step (S9) is performed only after the fuel cell system has cooled down to the predetermined temperature limit value after reaching the normal operating temperature.
However, Drunert teaches a fuel cell stack and a method of warming the fuel cell stack up to a threshold temperature (Abstract, [0002]). Drunert teaches in sub-freezing temperatures (e.g. below 0°C), electrochemical reaction rates in a fuel cell are reduced, current flow is limited, and a quick start-up is more difficult ([0005]). Accordingly, and as illustrated in Figure 1, Drunert teaches that if the current temperature of the fuel cell stack falls below a predetermined threshold temperature (e.g. 0°C), as measured by a temperature sensor (26) positioned in an interior of a fuel cell system (10) in a region of the fuel cell stack (12), a process of warming up the fuel cell is carried out ([0022], [0027]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would perform the step (S9) of Miyata, as modified by Drunert and Yip, after the fuel cell system has cooled down to the predetermined temperature limit value after reaching the normal operating temperature, given that in sub-freezing temperatures (i.e. below 0°C, or in other words, below the predetermined temperature limit value), electrochemical reaction rates in a fuel cell are reduced, current flow is limited, and a quick start-up is more difficult.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729